Citation Nr: 1641000	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO. 10-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

By way of background, the RO denied service connection for a skin disability in May 2009 and denied reopening of the claim of service connection for arteriosclerotic cardiovascular disease in November 2009. The Veteran timely and separately perfected appeals as to both of these issues, and they have been combined into a single appeal for the purposes of Board review. Concerning the claim of service connection for posttraumatic stress disorder (PTSD), the RO granted service connection for PTSD in a July 2015 rating decision. As this constituted a full grant of the benefits sought, that issue is no longer on appeal and not before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). However, where a new basis of entitlement has been established by a change in the requirements for entitlement to a benefit, new and material evidence is not required. Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also Boggs v. West, 11 Vet. App. 334, 342-43 (1998).

In this case, during the course of the appeal the laws governing entitlement to presumptive service connection for certain disabilities based on herbicide exposure were amended to include ischemic heart disease as a presumptive condition. 75 Fed. Reg. 53202 (Aug. 31, 2010). This created a new basis of entitlement to compensation for the claimed heart disability, and therefore the Board will treat the claim as a new claim as opposed to a petition to reopen.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2016. A transcript of the hearing is associated with the electronic claims file.

The Board has expanded the Veteran's claim for service connection for arteriosclerotic cardiovascular disease to a claim for service connection for a heart disability, including arteriosclerotic heart disease and coronary artery disease (CAD). Clemons v. Shinseki, 23 Vet. App. 1 (2009). The issue has been re-characterized as such on the title page.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the U.S. Army at a military base in Thailand during the Vietnam era and had duties that took him to the base perimeter.

2. The Veteran has a diagnosis of coronary artery disease.





CONCLUSION OF LAW

Coronary artery disease may be presumed to have been incurred in wartime service based on herbicide exposure. 38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. M21-1, Part IV.ii.1.H.5.a.

If a veteran served in the U.S. Air Force at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. M21-1, Part IV.ii.1.H.5.b. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. Id.

If a Veteran served at a U.S. Army Base in Thailand during the Vietnam era as a member of a military police unit or with a military police occupational specifically, herbicide exposure can also be conceded on a facts-found or direct basis, if the Veteran states his duties placed him at or near the base perimeter. Id. If neither of these fact patterns is present, a veteran may submit the dates, location and nature of the alleged exposure, which will be referred to the Joint Services Records Research Center (JSRRC) for a formal finding concerning herbicide exposure. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that his heart disability is causally related to his exposure to herbicides in service. A diagnosis of CAD was provided in August 1990, and confirmed in a March 2014 VA treatment record. 

Turning to the issue of in service herbicide exposure, the Board notes that the Veteran did not serve in the Air Force, nor is there evidence that he was stationed at any of the above noted RTAFBs. Instead, the Veteran argues that he was exposed to herbicides while serving at Camp Vayama, a U.S. Army Base located in Thailand, during the Vietnam era. July 2016 Hearing Transcript at 3-6. He argues that his exposure occurred as a result of his work as a supply and munitions truck driver, which required him to frequently cross or be at the base perimeters of Camp Vayama as well as Udorn, Korat, U-Tapao and other RTAFBs. Id. 

These statements are corroborated by the Veteran's military personnel records as well as an April 2015 JSRRC report. The Veteran's personnel records indicate that from approximately October 1969 to October 1970 the Veteran was stationed in Thailand and served as part of a Transportation Company as a heavy vehicle driver. 

An April 2015 JSRRC report confirmed that the Veteran's Transportation Company was stationed at Camp Vayama, Thailand, during his period of service in that unit, and that the Company engaged in the transportation of munitions to the Camp Vayama ammunition dump until August 1970 and in long haul operations from August 1970 forward, although it did not indicate the destinations of those long haul missions. While the report noted that there was no evidence that members of the Transportation Company delivered ammunition to the perimeters of bases, it did concede that there was significant use of herbicides on the fenced in perimeters of military basis in Thailand, and that VA has determined that the herbicides used may have been tactical or a strong, commercial type resembling tactical herbicides. Thus, the JSRRC report corroborates the Veteran's statements concerning the nature, period and location of his service in Thailand, his involvement in long haul operations to other locations, and that herbicides were used on the perimeter of Camp Vayama.

Finally, in support of his claim the Veteran submitted a statement from his commanding officer while he was stationed at Camp Vayama. In this statement, the fellow service member indicated that the Veteran's duty station while was alongside the camp perimeter near the front gate, no more than 15 feet from the perimeter. This statement is competent as it relates lay observable information, and there is nothing of record indicating that it is not credible. As such, the Board finds that it is entitled to probative weight concerning service at or near the base perimeter.

Based on the foregoing, the Board finds that the evidence of records supports a finding of herbicide exposure on a facts-found basis. The JSRRC report concedes the use of herbicides at military bases in Thailand, regardless of branch of service, and all the evidence establishes that the Veteran was stationed at a military base, specifically Camp Vayama, in Thailand during the Vietnam era. 

The JSRRC report further indicated that the Veteran's Transportation Company engaged in long haul missions, which corroborates the Veteran's credible statements that he transported munitions to surrounding RTAFBs, including Korat, Udorn and U-Tapao. The very nature of the Veteran's occupational specialty as a heavy vehicle driver entails that he would have routinely crossed the perimeter of his own base as well as that of any RTAFBs when entering and exiting, thus resulting in repeated visits to the base perimeters and repeated exposure to the herbicides used in those areas. As such, the Board finds that the Veteran's duties resulted in his frequent placement at or near the base perimeter, resulting in herbicide exposure in-service. 

Turning to the third element, the Veteran's diagnosed CAD is encompassed by the broader listed disability of ischemic heart disease, and is therefore presumed to be associated with herbicide exposure in service. 38 C.F.R. § 3.309(e). As herbicide exposure has been shown on a facts-found basis, the Board finds that service connection for CAD as due to herbicide exposure is warranted. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for coronary artery disease as due to herbicide exposure is granted.


REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has reported that he experiences lesions on his skin and complaints of skin problems, including lesions, are present in his VA treatment records. See, e.g., March 2014 and November 2012 VA Treatment Records. As noted in the above decision, based on the nature and location of the Veteran's service he has been found to have been exposed to herbicides during his service in Thailand. The Veteran has asserted that his skin condition is due to herbicide exposure, and there is insufficient medical evidence of record to make a decision on the claim. As such, the Board must remand the claim for an examination to determine the nature and etiology of the Veteran's claimed skin disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further VA treatment records relevant to the Veteran's claimed skin disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's skin disability. The examiner should answer the following questions:

a) Identify all current skin disabilities. 

If no skin disability is present at the time of examination, the examiner should still proceed to provide an opinion on the etiology of the documented skin lesions.

b) For all skin disabilities so identified, Is it at least as likely as not (a fifty percent probability or greater) that the skin disability is related to his active duty, to include herbicide exposure?

A detailed rationale for the opinion must be provided. For the purposes of this opinion, herbicide exposure in service should be conceded. Attention is invited to a November 2012 VA treatment record noting skin lesions but providing no diagnosis.

A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


